Case 1:96-cr-00430-LAK Document 726 Filed 01/28/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- 96-cr-0430 (LAK)

JAMES IDA,

Defendant.

Lewis A. KAPLAN, District Judge.

A reply letter of defendant’s counsel in support of his motion for compassionate
release reached the undersigned following the denial of that motion. The Court has reconsidered
its ruling in light of that letter, but adheres to its decision denying relief.

SO ORDERED.

Dated: January 28, 2021

 

Lewis A. Kaplan
United States District Judge

 
